MONROE, J.
This is one of three suits for damages resulting from a railway accident in which plaintiff and his stepmother were injured and his half-brother killed. The facts and questions of law being about the same in all of them, the suits were consolidated for the purposes of the trial in the district court and the argument in this court; and in the opinion this day handed down in the suit entitled Mrs. J. A. G. Roby v. Kansas City Southern Railway Company, No. 18,870, 58 South. 696, 1 the court has assigned its' reasons for holding the defendant liable to all of the plaintiffs; the only question left for decision in the other cases being as to the amount to be awarded.
In the instant case the plaintiff, a farmer, 31 years of age, who is married, had his left leg crushed at the knee so that it was necessary to amputate it, and, after a few months, it was amputated a second time. I-Ie also lost portions of three fingers of his left hand, his thumb and the little finger being the only digits that were saved. 1-Ie obtained a verdict and judgment in the district court for $10,000, and asks for an increase in the amount. We do not, however, see our way to a compliance with that request.
For the reasons thus assigned and for those assigned in the case of Mrs. J. A. G. Roby v. Kansas City Southern Ry. Co., No. 18,870, 58 South. 696,1 this day decided, the judgment appealed from is affirmed.

Ante, p. 880.